Detailed Action
1.         Claims 1-13 are pending in this Application.


Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

3.         Applicants’ response to the last Office Action, filed 03/07/2022 has been entered  and made of record. 
4.         Claims 1,5-6,9-11 and 13 has been amended 
5.         Claims 14-15 have been cancelled
6.         The rejection of  claims 14-15 are rendered moot by Applicants’ cancellation of those claims.
7.         In view of the Applicants’ arguments and amendments the rejection of claim 11under 35 U.S.C. 112 is  expressly withdrawn. 
8.         Applicants’ amendment has required new grounds of rejection. New grounds rejection are therefore presented in the Office Action.
9.         Applicants’ arguments with respect to claims 1 regarding to the applied prior arts  Feldman, Shaoguo and  Itu have been fully considered but are moot in view of the new ground(s) of rejection. 

Response to Argument
10.       The amended claim1 include the limitation of claim 14(now cancelled)  and additional limitations.  The additional limitations include:
adding  “one or more dropout layers”  original claim 14 contain just “drop out” 
adding “neural network” by cancelling   “classifier” from  the  claims 1,5-9,9 and 13 as original filed.
modifying  the limitation  by adding  a highlighted  limitation “ displaying an image of the tumor tissue segmented based on  the confidence map”. Specifically before  the amendment the limitation was  “displaying   an image of the tumor tissue segmented based on the two or more classes”. After amendment the limitation is  “displaying   an image of the tumor tissue segmented based on the two or more classes and the confidence map. Thus,  the claims as amended change the scope of the  claims as originally  filed.

11. The Applicants substantially argue that the applied prior arts do not teach the claims as amended. Specifically the Applicants  argue   none of Feldman, Shaoguo, or Itu teach or suggest  the following limitations:
“classifying the tumor tissue of the patient between two or more classes of tumor type, the classifying by a machine-learned neural network in response to input of the structural, diffusion, and spectroscopy measurements” and “generating a confidence map of the classifying, the confidence map generated using one or more dropout layers in the machine-learned neural network”.
As to above  argument Examiner respectively disagrees  with the Applicant, because except the newly added limitation the applied prior arts teach all the limitation as discuss below: 
             Regarding  the limitation “classifying the tumor tissue of the patient between two or more classes of tumor type” Shaoguo teaches:  
a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification (see ([0062]  or  page 5 2nd par.  of the Office Action). Thus, Shaoguo teaches  the CNN  classifier configure to  classify  the area that continue image of tumor  into four classes , i.e.,  edema , non-enhanced tumor, enhanced tumor  and necrotic.   

            Regarding the limitation “the classifying by a machine-learned ”.   As discussed above  Shaoguo teaches  the classifying by a machine-learned  corresponds to  the CNN. In addition  Feldman also teach supervised classification (see [0015] or page 5 3rd par. of the of Office Action) . Thus, both teach machine-learned classifier.  
Feldman further teaches a method of combining multiple magnetic resonance imaging protocols to detect cancer sub-clusters in an organ using a dataset containing in vivo high-resolution MRI data, wherein the dataset comprises MRS, DCE, DWI, and T2w MRI data (see Claim 134, [0005], [0094], [0265], or Office Action) page 5 4th par., wherein  MRS  stand for magnetic resonance spectroscopy (MRS), DWI stand for diffusion weighted MRI, T2w stand for structural T2-w).

Regarding “generating a confidence map  using a machine-learned” Itu teaches
determine a confidence statistic of the hemodynamic quantity associated the coronary data. Display is configured to display a map of the determined confidence statistic and the hemodynamic quantity(claim 18, [0005]-[0006]  or see Office Action )

Regarding  “displaying   an image of the tumor tissue segmented based on the two or more classes and the confidence map. Itu teaches A patient-specific cardiac geometry is determined from the cardiac data. The machine-learnt predictor predicts a value of the hemodynamic quantification based on the cardiac geometry. Determine a confidence statistic of the hemodynamic quantity associated the coronary data. Display is configured to display a map of the determined confidence statistic and the hemodynamic quantity(claim 18, [0005]-[0006]  or see Office Action )
However, it is noted that the applied prior arts do not teach the highlight section of the following limitation:, “the confidence map generated using one or more dropout layers in the machine-learned neural network”, and “ displaying an image of the tumor tissue segmented  based on the two or more classes and the confidence map”
However, after further search and consideration Examiner found a new  prior art( Huan et al., “Weakly Supervised Learning of Placental Ultrasound Images with Residual Networks”) teach the added limitation. 
Specifically Huan teaches a deep convolutional neural network (CNN) model for describing anatomical structures present in a 2D placental ultrasound image.  A dropout layer  with dropout probability of p = 0.3 of the deep CNN demonstrates a good regularization performance across various  machine learning architectures (see page 5 1st par. lines 8-7 and Fig.2).In machine learning community it is well-known that regularization is a set of techniques that can prevent overfitting in neural networks and thus improve the accuracy of a deep learning model such as deep CNN when facing completely new data from the problem domain. Thus, based on the prior art,  it is a routine procedure in machine learning field to incorporate dropout layer in neural network-based classifiers in order to prevent overfitting problem due to new data. 
Based on the above explanation,  the  new data is  a confidence map  data  processed by CNN, since the deep CNN process  in addition to the ultrasound data a confidence map data , and the  dropout layer utilized to overcome  the overfitting problem due to the data that represent the confidence map.  

Claim Rejections - 35 USC § 103
12.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.       Claims 1-2, 4, 7-8,10-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , published on December 30, 2010, in view of Shaoguo; Cui (hereafter Shaoguo), CN 108492297 A published on September 04, 2018, further in view of Itu; Lucian Mihai (hereafter Itu), US 20190130074 A1, filled on October. 30, 2017, still further in view of Huan et al., “Weakly Supervised Learning of Placental Ultrasound Images with Residual Networks”, published July 11-13-2017, Proceeding in Medical Imaging 

Regarding Claim 1, Feldman  teaches method for characterizing tumor tissue from multi-parametric imaging by a magnetic resonance scanner ([0015] a method of supervised classification for automated prostate cancer detection using integration of MRS, DCE MRI and T2-w MRI dataset.  Wherein MRS, DCE MRI and T2-w MRI are obtained using multi-functional MRI), the method comprising:
scanning a patient by the MR scanner the scanning including structural, diffusion and spectroscopy measurements of the patient ( Claim 134, [0005], [0094],  [0265], [0075]-[0076], ’, A method of combining multiple magnetic resonance imaging protocols to detect cancer sub-clusters in an organ using a dataset containing in vivo high resolution MRI data, wherein the dataset comprises MRS, DCE, DWI, and T2w MRI data). 
the classifying by a machine-learned neural network classifier in response to input of the structural, diffusion, and spectroscopy measurements ([0007], [0013] Supervised classification for automated prostate cancer detection using Dynamic Contrast Enhanced Magnetic Resonance Imaging (DCE MRI), and also unsupervised classification of a prostate image dataset wherein it is known that  supervised learning, also known as supervised machine learning, is a subcategory of machine learning and artificial intelligence. It is defined by its use of labeled datasets to train algorithms that to classify data or predict outcomes accurately. Supervised classification and unsupervised classifier includes neural network classifier).
displaying an image of the tumor tissue segmented based on the two classes.
( Fig4, Fig 11 , [0023][0097]  Fig. 4 display (a)-(c) represents the potential cancer locations in blue. Figs. 4(d)-(f) shows classification results for 3 different studies with the cancer voxels shown in blue, while Figs. 4(g)-(i) shows the z-score results, where the z score is used to classify spectra in two classes: malignant and benign, also (see fig. 4(f)). 
It is noted that  Feldman does not specifically teach “classifying the tumor tissue of the patient between two or more classes of tumor type” 
On the other hand, Shaoguo teaches classifying the tumor tissue of the patient between two or more classes of tumor type ([0062] a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman. The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions.
However it is noted that the combination of Feldman  and Shaoguo does not specifically teach “generating a confidence map of the classifying, the confidence map generated 
 On the other hand,  Itu teaches generating a confidence map of the classifying, the confidence map generated using drop out in the machine-learned classifier, wherein displaying the image comprises displaying the image of the tumor tissue and the confidence map(claim 18, [0005]-[0006]A patient-specific cardiac geometry is determined from the cardiac data. The machine-learnt predictor predicts a value of the hemodynamic quantification based on the cardiac geometry. Determine a confidence statistic of the hemodynamic quantity associated the coronary data. Display is configured to display a map of the determined confidence statistic and the hemodynamic quantity).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate machine-learnt predictor that predicts a value of the hemodynamic and determine a confidence statistic map of the hemodynamic quantity into the machine-learned classifier  and display the confidential map along with  image of potential cancer locations taught by Feldman. The suggestion motivation doing so is to allow user of Feldman to classify dynamics of blood flow and displaying a map that describe confidence statistic of the hemodynamic quantity.
However, it is noted that   modified Feldman does not specifically teach “the confidence map generated using one or more dropout layers”
On the other hand Huan teaches  the confidence map generated using one or more dropout layers ( Fig.2, page 5 1st par. lines 8-7 a deep convolutional neural network (CNN) model for describing anatomical structures present in a 2D placental ultrasound image.  A dropout layer  with dropout probability of p = 0.3 of the deep CNN demonstrates a good regularization performance across various  machine learning architectures In machine learning community it is well-known that regularization is a set of techniques that can prevent overfitting in neural networks and thus improve the accuracy of a deep learning model, such as deep CNN,  when facing completely new data from the problem domain. Thus, based on the prior art,  it is a routine procedure in machine learning field to incorporate dropout layer in neural network-based classifiers in order to prevent overfitting problem due to new data. Based on the above explanation,  the  new data is  a confidence map  data  processed by CNN, since the deep CNN process  in addition to the ultrasound data a confidence map data; and  the  dropout layer utilized to overcome  the overfitting problem due to the data that represent the confidence map data.)  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known dropout layer  utilized to overcome overfitting problem taught by  Huan into the machine-learned classifier of Feldman. The suggestion motivation doing so is to allow user of Feldman to prevent overfitting problem caused by confidence map data.   

Regarding claim 2,  Feldman teaches  the scanning comprises scanning with the structural measurements including two or more of T1, T2 ([0001], [0064], [0094], a method of segmenting regions on an in-vivo tissue MRI, comprising the steps of: obtaining a two-dimensional (T1-w or T2-w or DCE) MR image, and Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w).n using integration of MRS and (T1-w or T2-w or DCE) MRI).

Regarding claim 4,  Feldman teaches  scanning comprises scanning with the spectroscopy measurements (([0005] spectroscopy (MRS) dataset,) including two or more of creatine, lactate, and choline measurements ([0021], [0097], relative peak heights of creatine, choline and citrate within g(u) are measured). 
                       
Regarding claim 7,  Shaoguo  teaches classifying comprises classifying as enhanced, edema, necrosis, and cavity tumor types ([0062], Firstly, the complete tumor region is localized from an MRI image by adopting a full convolution network method, and then the complete tumor is further divided into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis region by adopting an image classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions.

Regarding claim 8,  Shaoguo teaches classifying comprises classifying between the two or more classes of tumor type and a class of normal tissue ([0013][0089] [0062]  The tumor localization network is suitable for inputting FLAIR, T1, T1c and T2 four-modality MRI images, and outputs two images of tumor candidate regions and normal tissues. Further a classification convolutional neural network (CNN) to achieve automatic localization of two-stage hierarchical MRI brain tumors and accurate segmentation of intratumoral structures. First, a fully convolutional network is used. The complete tumor area can be quickly located from the MRI image by the method, and then the complete tumor is further divided into edema area, non-enhanced tumor area, enhanced tumor area and necrotic area by image block classification).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of segmenting and classifying tumor regions into an edema region, a non -enhanced tumor region, an enhanced tumor region and a necrosis taught by Shaoguo into Feldman.
The suggestion motivation doing so is to allow user of Feldman to identify tumor regions that continue fluid retention (edema), dead cells (necrosis) regions in addition to enhanced  and  a non-enhanced tumor regions

Regarding claim 10, Feldman teaches co-registering the structural, diffusion (Calim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) of the patient prior to the input to the machine-learned classifier ([0094]A supervised classifier is trained using MR images. The images includes diffusion weighted and spectroscopy (MRS) datasets. Given two images, or regions of gray values T1 and T2, the mutual information (MI) between T1 and T2 is an indication of how well the gray values can predict one another. It is normally used for registration and alignment tasks.  Thus, the two images that include  diffusion and spectroscopy dataset registered and  aligned before carry out the training  process using supervised classifier).

Regarding claim 11, Feldman teaches comprising locating the tumor tissue, wherein classifying comprises classifying the tumor tissue and tissue adjacent the tumor tissue without classifying tissue spaced from the tissue adjacent the tumor tissue ([0071], the method of supervised classification for automated prostate cancer detection using T2-weighted Magnetic comprise automatically segmenting the prostate boundary on an MRI image. Thus, the classification based on the region that contain the cancer and the bounder region around the cancerous region). 

Regarding claim 13, Feldman teaches Machine-learned classifier ([0010 ] method of supervised classification for automated cancer detection using Magnetic Resonance Spectroscopy (MRS)) was trained on training data of patches  ([0240], Wherein supervised classification training is based on component analysis (PCA) across patches of pixels) using weighted sampling of normal tissue related to tumor tissue (Figs.2,4(a)-(c), 25 [0107], [0021],  FIG. 2 shows (a) Slice of T2 weighted MR image with overlay of MRS grid G, and  FIGS. 4(a)-(c) shows the potential cancer location volume within G on a single 2D slice of a T2 weighted prostate MR scene for 3 different studies and FIGS. 3 (d)-(f)).  

14.       Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , in view of Shaoguo, CN 108492297, further in view of Itu, US 20190130074 A1, still further in view of Huan , as applied to claim 1 above, and further in view of  Peopeng; Liang (hereafter Peopeng), CN 107330267 A published on November 7, 2017.

Regarding claim 3: Peopeng teaches  scanning comprises scanning with the diffusion measurements including two or more of diffusion tensor imaging (DTI) axial diffusivity, DTI fractional anisotropy, DTI mean diffusivity, and diffusion weighted imaging (DWI) BO measurements(Abstract, [0009], [0033],  image preprocessing is conducted on a diffusion tensor imaging (106), and diffusion weighted imaging analysis is also conducted (113).  A machine learning is conducted according to the maps (118) which is based on diffusion tensor image and diffusion weighted imaging and training is conducted to generate a classifier (121)).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of generating trained Diffusion tensor imaging (DTI) data and diffusion weighted imaging data using machine learning technique  taught Peopeng into Feldman.
The suggestion motivation doing so is to improve  the efficiency of  the supervised classification method of Feldman by allowing  user of Feldman to generate trained diffusion tensor image data and trained Diffusion-weighted image data, wherein it is known that the Diffusion tensor imaging (DTI) describe  the white matter fibers that connect different parts of the brain, and   Diffusion-weighted imaging (DWI) describe highly cellular tissues or those with cellular swelling exhibit lower diffusion coefficients.

15.       Claims 5-6,9, and 12 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Feldman, US 20100329529 A1 , in view of Shaoguo, CN 108492297, further in view of Itu, US 20190130074 A1, still further in view of Huan, and further in view of Akselrod-Ballin; Ayelet (hereafter Akselrod), US 20190304092 A1 2019-10-03, filed on March 28, 2018. 

Regarding claim 5, Akselrod  teaches  classifying  supervised ([0008]  a machine learning classifier that  includes weakly supervised classifier and fully supervised classifier) and comprises classifying by the machine-learned classifier comprising a fully connected neural network ([0034],  the classifier includes a trained deep CNN (convolutional neural network), wherein the trained deep CNN comprises a first stage including a pretrained CNN, and a second stage comprising a refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod into Feldman. 
The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

Regarding claim 6,    Akselrod  teaches  classifying comprises classifying by application of the machine-learned classifier patch-by-patch for different locations from the measurements (([0034],  as discuss above in claim 5, the  refined fully connected neural network comprising three fully connected layers trained from scratch according to a loss function that considers the one patch of the plurality of patches and back propagates the one patch through the refined fully connected neural network).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known patch based CNN (convolutional neural network) taught by Akselrod  into Feldman. 
The suggestion motivation doing so is to provide user of Feldman an optimal architecture of a convolutional neural network (CNN), since patch based CNN designed to classify patches of the image as belonging to a specific class and then classify the entire image based on what we've classified the patches.

Regarding claim 9, Feldman teaches classifying comprises classifying by the machine-learned classifier in response to input of the structural (([0094], Tesla (T) structural T2-w MRI that includes T2-w1 and  T2-w), diffusion (Calim127, [0265], the dataset comprises diffusion weighted (DWI) MRI), and spectroscopy measurements ([0005] spectroscopy (MRS) dataset).
However, it is noted that Feldman  does not teach “a normal tissue mask”
On the other hand Akselrod teaches a normal tissue mask ([0016], [0018],  the one patch is back propagated through the deep CNN for updating of the plurality of coefficients of the deep CNN, and processing of non-rectangular regions in the image by masking of certain areas, by excluding patches).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known method of image masking taught by Akselrod into Feldman. 
The suggestion motivation doing so is to allow user of Feldman to optimize a storage space in memory by cutting out unwanted or less relevant section of the image and store only relevant section of the image. 

Regarding claim 12, Akselrod teaches a brain of the patient, and wherein classifying comprises classifying the tumor tissue as brain [0054], [0056], methods, and code instructions for training a deep convolutional neural network (CNN) for detecting an indication of likelihood of abnormality for a target anatomical image based on anatomical training images. Wherein abnormality includes abnormality in the brain).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a well-known classifier includes a trained deep CNN (convolutional neural network) taught by Akselrod  into Feldman. The suggestion motivation doing so is allows user of Feldman to detect distinct features from images all by itself, without any actual human intervention, and also to provide optimal prediction or identification, since CNN has an efficient dense network which performs the prediction or identification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793